Citation Nr: 0013487	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  98-10 563A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.	Entitlement to service connection for residuals of 
excision of tumors from upper mouth and sinus area.

2.	Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1953 to August 
1955.
 
This matter is currently before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an April 1996 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.


REMAND

Upon review of the evidentiary record, the Board is of the 
opinion that before an equitable disposition may be made of 
the veteran's claims, further development of the evidence 
must be undertaken.

The veteran's service medical records are not contained in 
the claims file. Documentation in the claims file indicates 
that in May 1996, such records were deemed unavailable and 
presumed to have been destroyed in the fire of 1973 at the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri.  In this regard, in May 1996, the NPRC responded to 
a request from the RO for service medical records of the 
veteran with a statement that they were "fire-related".  
Additionally, in a September 1996 reply for a Request for 
Information, the NPRC indicated that in order to search for 
alternative record sources, it needed to have a more 
approximate date of treatment (month, season or year).  In a 
deferred rating decision, dated in March 1998, the veteran 
was noted to have reported that she received treatment for a 
sinus and nasal condition approximately from 1954 to 1955 
with subsequent surgery in March and April 1955 at the 2nd 
Field Hospital, located in Munich, Germany.  The RO sent a 
Request for Information to the NPRC in March 1998.  In its 
May 1998 reply, the NPRC sent Morning Reports, dated from 
February to May 1955, from the 2nd Field Hospital.  Finally, 
the RO, in August 1998, sent an additional Request for 
Information to the NPRC.  In its November 1998 response, the 
NPRC indicated that the Morning Reports were searched for the 
2nd Field Hospital for the period from September 1954 to May 
1955 with a negative response.

The Board is of the opinion that it would be premature to 
conclude that all evidence necessary for an equitable 
disposition of the veteran's claims has been obtained or is 
unavailable.  Further, the Board is of the opinion that, 
particularly as this is a fire-related case, further effort 
must be made to obtain all available medical and other 
records pertinent to the veteran's claims as well as to 
develop the record by assembling other types of available 
evidence.

Beyond its duty under 38 U.S.C.A. § 5103(a) (West 1991), VA 
has no statutory duty prior to a finding that a claim is well 
grounded to assist a claimant in developing additional 
evidence pertinent that claim.  38 U.S.C.A. § 5107(a) (West 
1991); Morton v. West, 12 Vet. App. 477 (1999).  However, 
because this is a matter in which the medical records of the 
veteran from service are unavailable and presumed destroyed 
in the fire of 1973 at the NPRC, additional principles are to 
be observed by VA.  The VA Adjudication Procedure Manual 
provides that alternate sources of evidence may be utilized 
in fire-related cases.  A non-exhaustive list of documents 
follows which may be submitted: statements from service 
medical personnel, "buddy" certificates or affidavits, state 
or local accident and police reports, employment physical 
examinations, medical evidence from hospitals, clinics and 
private physicians by which or by whom a veteran may have 
been treated, especially soon after discharge, letters 
written during service, photographs taken during service, 
pharmacy prescription records and insurance examinations.  VA 
Adjudication Procedure Manual, M21-1, Part III, Paragraph 
4.25 (c) and 4.29 (b) (October 6, 1993) previously numbered 
as 4.06 and 4.07.  The veteran should be informed of the 
types of such alternate sources of evidence which she may 
submit.

Therefore, this case is REMANDED for the following action:

1.	The RO should contact the veteran and 
advise her that she can submit alternate 
evidence to support her contention that 
service connection is warranted for 
residuals of excision of tumors from 
upper mouth and sinus area and sinusitis.  
This evidence may take the following 
forms, however, she may submit any other 
evidence she finds appropriate: 
statements from service medical 
personnel, "buddy" certificates or 
affidavits, state or local accident and 
police reports, employment physical 
examinations, medical evidence from 
hospitals, clinics and private physicians 
by which or by whom the veteran may have 
been treated, especially soon after 
discharge, letters written during 
service, photographs taken during 
service, pharmacy prescription records 
and insurance examinations.

2.	The RO should obtain any VA medical 
records of the veteran pertaining to 
residuals of excision of tumors from 
upper mouth and sinus area and sinusitis 
since her separation from service in 
August 1955.  As part of this process, 
the RO should request the veteran to 
assemble a written list detailing, to the 
best of her ability, all medical 
treatment that she has received for 
residuals of excision of tumors from 
upper mouth and sinus area and sinusitis 
at a VA facility, if any, including the 
names and locations of the VA facilities 
where that treatment was received and the 
approximate dates of such treatment.

3.	The RO should advise the veteran in 
writing that her service records, 
including service medical records, are 
unavailable and presumed destroyed and 
request the veteran to identify in 
writing any private medical treatment for 
residuals of excision of tumors from 
upper mouth and sinus area and sinusitis 
both during service and since her 
separation from service in August 1955.  
After receiving such information from the 
veteran, with an appropriate release of 
information, the RO should take action so 
that the records of such treatment 
identified by the veteran may be 
assembled.  All private medical records 
obtained must be incorporated into the 
claims file.

4.	The RO should then review the claims 
file to ensure that all development 
requested above has been completed.  Any 
additional development required should be 
undertaken. 

5.	Upon completion of the above 
development, the RO should readjudicate 
the issues on appeal.  If any 
determination remains adverse to the 
veteran, she should be furnished with a 
supplemental statement of the case, and 
be given an opportunity to respond.  

The purpose of this REMAND is to protect the appellant's 
right to due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  No action is required of the 
veteran until she is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).












